IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: SESSIONS OF THE SUPREME             :   No. 582 Judicial Administration
       COURT OF PENNSYLVANIA               :   Docket
       FOR THE YEAR 2024                   :

                                       ORDER

PER CURIAM:

      AND NOW, this 12th day of December, 2022, it is ordered that the
argument/administrative sessions of the Supreme Court of Pennsylvania shall be held in
the year 2024 as follows:


      Philadelphia                     January 30th
      (Administrative Session)

      Philadelphia                     March 4th through March 8th

      Harrisburg                       March 19th*
      (Administrative Session)

      Pittsburgh                       April 8th through April 12th

      Harrisburg                       May 13th through May 17th

      Pittsburgh                       June 4th
      (Administrative Session)

      Philadelphia                     September 9th through September 13th

      Pittsburgh                       October 7th through October 10th

      Harrisburg                       November 18th through 22nd